Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven William Ferrell, Sr., appeals the district court’s order granting Babcock & *73Wilcox’s motion for summary judgment and denying Ferrell’s motion to compel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ferrell v. Babcock & Wilcox, Co., No. 6:12-ev-00048-NKM-RSB, 2018 WL 4468316 (WD.Va. Aug. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.